EXHIBIT 10.2(d)


AMENDMENT NO. 1
TO THE
AMENDED AND RESTATED CENTURYTEL, INC.
2002 DIRECTORS STOCK OPTION PLAN


WHEREAS, CenturyTel, Inc. (the “Company”) maintains the CenturyTel, Inc. 2002
Directors Stock Option Plan, as amended and restated (the “Plan”);


WHEREAS, pursuant to Section 10 of the Plan, the Plan may be amended by the
Board of Directors of the Company (the “Board”) at any time; and


WHEREAS, the Board has determined that it is in the best interests of the
Company to amend the Plan as set forth below.


NOW, THEREFORE, the Plan is hereby amended as follows:


    1.         Section 8.2 of the Plan is hereby amended and restated, in its
entirety, as follows:
 
                8.2     Upon a Change of Control, all outstanding Options
granted pursuant to this Plan shall automatically become fully vested and
exercisable.


    2.         Except as herein expressly amended, the Plan shall continue in
full force and effect.


IN WITNESS WHEREOF, the Company has executed this amendment on this 24th day of
October, 2008.
 
 
 
 

 
CENTURYTEL, INC.
     
By:/s/  R. Stewart Ewing, Jr.         
 
     R. Stewart Ewing, Jr.
 
     Executive Vice President and
 
     Chief Financial Officer